--------------------------------------------------------------------------------

EXHIBIT 10.11
 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST.  COPIES OF THE EXHIBITS CONTAINING THE OMITTED
INFORMATION HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.  THE OMITTED PORTIONS OF THIS DOCUMENT ARE MARKED WITH ”” [***]”.
 
DISTRIBUTION AGREEMENT
 
This Distribution Agreement (this "Agreement") is made and entered into as of
August 17, 2007 (the "Effective Date"), by and between Zimmer Dental, Inc., a
Delaware corporation ("Zimmer"), and Tutogen Medical, Inc., a Florida
corporation ("Tutogen").
 
Recitals
 
A.           Tutogen develops, manufactures and markets bio-implants and medical
devices for tissue and bone repair and other surgical solutions, including the
Products (as defined below).
 
B.           Zimmer distributes a variety of dental products manufactured by
itself and others.
 
C.           Zimmer and Tutogen are currently parties to the following
agreements (in each case, as amended) (i) the U.S. Service Agreement dated
September 29, 2000 (the "U.S. Agreement"), (ii) the Xenograft Distribution
Agreement dated September 29, 2000 (the "Xenograft Agreement"), (iii) the
Canadian Distribution Agreement dated August 1, 2004 (the "Canada Agreement"),
and (iv) the Agreement to Distribute Tutogen Products dated January 1, 2006 (the
"Latin America Agreement").
 
D.           Tutogen desires to appoint Zimmer as the exclusive distributor of
the Products throughout the Exclusive Territory (as defined below) and as a
non-exclusive distributor of the Products throughout the Non-Exclusive Territory
(as defined below) for all uses and applications in the Field (as defined
below), and Zimmer desires to accept such appointment, all in accordance with
the terms and conditions of this Agreement.
 
Agreement
 
In consideration of the mutual covenants contained in this Agreement, Zimmer and
Tutogen agree as follows:
 
 
ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION
 
1.1.          Definitions.
 
(a)           Terms Defined in this Article.  For purposes of this Agreement,
the following terms shall have the following meanings:
 
"Affiliate" means, with respect to an entity, a Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, the entity.  For this purpose, "control" of an entity
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of the entity, whether through the
ownership of voting securities, by contract or otherwise.
 

--------------------------------------------------------------------------------


 
"Applicable Laws" means all applicable common law, statutes, ordinances, rules,
regulations or orders of any Governmental Authority, including Regulatory Laws.
 
"Business Day" means any day other than a Saturday, a Sunday or a day on which
banks in New York are authorized or obligated by law or executive order to
remain closed.
 
"Change of Control" means, with respect to an entity, a transaction or series of
related transactions as a result of which a Person or group of Persons acting in
concert directly or indirectly acquires control of the entity or acquires
ownership of all or substantially all of its assets.  The transaction(s) may be
in any form or combination of forms, including an issuance of voting securities,
a grant of one or more proxies, a merger (whether or not the entity survives), a
consolidation, a share exchange, a reorganization or an asset sale.  For this
purpose, "control" of an entity means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of the
entity, whether through the ownership of voting securities, by contract or
otherwise.
 
"Exclusive Territory" means the countries and jurisdictions listed on Exhibit A
attached hereto, including those countries and jurisdictions added pursuant to
Section 2.2 hereof.
 
"Field" means any and all dental and oral maxillofacial applications.
 
"Field Action" means any correction or removal action by Zimmer or Tutogen due
to safety, efficacy, quality or regulatory compliance concerns, including
actions to recover title to or possession of, or to halt distribution of,
Products that previously have been shipped to customers.
 
"Governmental Authority" means any country in which the Product is manufactured,
sterilized, marketed, sold, tested, investigated or otherwise regulated, and all
states or other political subdivisions thereof and supranational bodies
applicable thereto, including the European Union, and all agencies, commissions,
officials, courts or other instrumentalities of the foregoing.
 
"Insolvency Event" means that the Party (a) has commenced a voluntary proceeding
under any insolvency law, (b) had an involuntary proceeding commenced against it
under any insolvency law which has continued undismissed or unstayed for
sixty (60) consecutive days, (c) had a receiver, trustee or similar official
appointed for it or for any substantial part of its property, (d) made an
assignment for the benefit of creditors or (e) had an order for relief entered
with respect to it by a court of competent jurisdiction under any insolvency
law.  For purposes hereof, the term "insolvency law" means any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect.
 
"Intellectual Property" means (a) discoveries, inventions, improvements,
concepts and ideas, whether or not patentable, (b) works of authorship fixed in
a tangible medium of expression, (c) Trademarks, (d) trade secrets and know-how
and (e) all proprietary rights relating thereto, including all applications,
registrations and renewals in connection therewith.
 
- 2 -

--------------------------------------------------------------------------------


 
"Marketing Approval" means, with respect to any country or jurisdiction, the act
of the applicable Regulatory Authority that is necessary under applicable
Regulatory Laws for the manufacture, marketing, distribution and sale of the
Product in that country or jurisdiction, and satisfaction of all applicable
regulatory and notification requirements and, to the extent applicable, the
grant of Pricing Approval.
 
"Non-Exclusive Territory" means [***].
 
"Party" means Zimmer or Tutogen, as the context requires.
 
"Person" means any individual, group or entity, including Governmental
Authorities.
 
"Point of Destination" means the location to which a Product is to be shipped,
as designated by Zimmer in the applicable firm order.
 
"Pricing Approval" means, with respect to any country or jurisdiction in which
Governmental Authorities determine the pricing at which products will be
reimbursed, the approval, agreement, determination or decision by the applicable
authorities establishing that pricing.
 
"Products" means the Tutogen grafts set forth on Exhibit B hereto.
 
"Product Complaint" means any expression by a Third Party of dissatisfaction
relating to the identity, durability, reliability, safety, efficacy or
performance of any Product, including actual or suspected product tampering,
contamination, mislabeling or misformulation.
 
"Regulatory Authority" means, with respect to any country or jurisdiction, any
Governmental Authority involved in granting Marketing Approval or Pricing
Approval or in administering Regulatory Laws in that country or jurisdiction.
 
"Regulatory Laws" means all Applicable Laws governing (a) the import, export,
testing, sterilization, investigation, manufacture, marketing or sale of the
Product, (b) establishing recordkeeping or reporting obligations, (c) Field
Actions or (d) similar regulatory matters.
 
"Specifications" means, with respect to each Product, (a) Tutogen's design and
functionality specifications relating to the Product, (b) any design and
functionality specifications provided by Tutogen in its sales literature or
other product documentation and (c) any specifications for manufacturing,
testing, sterilization, storing, packaging, shipping or labeling the Product set
forth in any approved application for Marketing Approval and any supplements and
amendments thereto.
 
"Territory" means the Exclusive Territory and the Non-Exclusive Territory.
 
- 3 -

--------------------------------------------------------------------------------


 
"Third Party" means any Person other than the Parties and their Affiliates.
 
"Trademarks" means all trademarks, service marks, trade dress, logos and trade
names, together with all translations, adaptations, derivations and combinations
thereof (including all goodwill associated therewith), and all applications,
registrations and renewals in connection therewith.
 
"Tutogen IP" means all Intellectual Property that is subject as of the Effective
Date, or becomes subject during the Term, to Tutogen's control and that is
necessary or useful for the manufacture, testing, use, promotion, marketing,
sale or distribution of the Product.
 
"United States" means the United States of America, including its territories,
commonwealths and possessions.
 
(b)           Terms Defined Elsewhere.  Capitalized terms not defined in
Section 1.1(a) shall have the meanings specified elsewhere in the text of this
Agreement.  Those terms include the following:
 
Term
Section
Agreement
Opening paragraph
Binding Forecast
3.1
Canada Agreement
Recitals
Claim
7.1(c)
Commercialization License
7.3
Confidential Information
6.1(a)
Distribute
2.1(a)
Effective Date
Opening paragraph
Forecast
3.1
Initial Term
10.1
Latin America Agreement
Recitals
Marketing Partners
2.1(a)
Tutogen
Opening paragraph
Product Liability Claim
9.1(a)
QA/RA Agreement
5.3
Renewal Term
10.1
Term
10.1
U.S. Agreement
Recitals
Xenograft Agreement
Recitals
Zimmer
Opening paragraph



1.2.          Rules of Construction.
 
(a)           When a reference is made in this Agreement to a Recital, an
Article, a Section or an Exhibit, such reference is to a Recital, Article or
Section of, or an Exhibit to, this Agreement, unless otherwise indicated.
 
- 4 -

--------------------------------------------------------------------------------


 
(b)           Whenever the words "include," "includes" or "including" are used
in this Agreement, they shall be understood to be followed by the words "without
limitation."
 
(c)           Pronouns, including "he," "she" and "it," when used in reference
to any Person, shall be deemed applicable to entities or individuals, male or
female, as appropriate in any given case.
 
(d)           Article, Section and other headings contained in this Agreement
are for reference purposes only and are not intended to describe, interpret,
define or limit the scope, extent or intent of any provision of this Agreement.
 
(e)           Standard variations on defined terms (such as the plural form of a
term defined in the singular form, and the past tense of a term defined in the
present tense) shall be deemed to have meanings that correlate to the meanings
of the defined terms.
 
 
ARTICLE II
DISTRIBUTION
 
2.1.          Distribution Rights.
 
(a)           Tutogen hereby grants to Zimmer, and Zimmer hereby accepts, the
exclusive right to promote, market, sell and distribute (collectively,
"Distribute") the Products throughout the Exclusive Territory for all uses and
applications in the Field.  Zimmer shall have the right to appoint Third Parties
("Marketing Partners") to participate in the Distribution of the Products in the
Exclusive Territory.  Tutogen shall not, directly or indirectly, Distribute, or
permit Distribution of, any allograft or xenograft products anywhere in the
Exclusive Territory for any uses or applications in the Field, either on its own
behalf or through any Affiliate or Third Party for as long as this Agreement is
in effect.
 
(b)           Tutogen hereby grants to Zimmer, and Zimmer hereby accepts, a
non-exclusive right to Distribute the Products (except for the Tutodent Product
which will be branded under a separate name) throughout the Non-Exclusive
Territory for all uses and applications in the Field.  Zimmer shall have the
right to appoint Marketing Partners to participate in the Distribution of such
Products in the Non-Exclusive Territory.
 
2.2.          Additional Countries for the Territory.
 
(a)           Upon the Effective Date, Zimmer shall have the exclusive right to
Distribute human Products in [***] for use in the Field, and [***] shall be
included within the Exclusive Territory solely for such purpose.  Zimmer shall
have the exclusive right to Distribute all Products in [***] for use in the
Field no later than [***].
 
(b)           Prior to Distributing, or permitting Distribution of, any Product
for use in the Field in any country outside of the Territory, Tutogen first
shall offer Zimmer the right to Distribute the Product in such country.  Tutogen
shall provide written notice to Zimmer regarding the proposed Distribution
arrangement for the Product in such country and Zimmer shall have thirty (30)
days from its receipt of Tutogen's written notice to notify Tutogen whether it
is interested in the Distribution arrangement.  If Zimmer notifies Tutogen
within such 30-day period that it desires to Distribute the Product in such
country, then the country shall be added to the Exclusive Territory.  If Zimmer
fails to respond to Tutogen within such 30-day period or if Zimmer notifies
Tutogen that it is not interested in pursuing the Distribution arrangement, then
Tutogen shall be free to Distribute, or permit Distribution of, the Product in
such country.  Notwithstanding the foregoing, after the Effective Date, Tutogen
shall not enter into any agreements or other commitments that would limit or
restrict Tutogen's ability to grant Zimmer exclusive Distribution rights for the
Products in the Field in any country.
 
- 5 -

--------------------------------------------------------------------------------


 
(c)           It shall be Tutogen's responsibility to ensure that it has the
unrestricted right to expand the Exclusive Territory (and thereby expand the
geographic scope of Zimmer's exclusive Distribution rights) pursuant this
Section 2.2 without violating, conflicting with, resulting in the breach of, or
constituting a default under any contract or agreement to which Tutogen is a
party or by which any of its properties or businesses are bound.  Exhibit A to
this Agreement shall be updated to reflect any countries added to the Exclusive
Territory under this Section 2.2.
 
2.3.          Competitive Products.[***] Nothing in this Agreement shall
preclude Zimmer's third-party Marketing Partners from distributing and promoting
any products that compete directly or indirectly with the Products, provided
that such Marketing Partners are not distributing or promoting such products on
behalf of Zimmer.
 
2.4.          Marketing and Sales Activities.  Zimmer shall have control and
authority over its marketing activities for the Products in the Field.  Zimmer's
marketing and sales efforts may include development of collateral marketing
materials, surgical training, attendance at professional tradeshows, and
pre-clinical and clinical studies, at Zimmer's cost.  Zimmer shall provide
Tutogen with a reasonable opportunity to review and approve all marketing and
collateral materials relating to the Products solely for purposes of compliance
with Regulatory Laws, which approval shall not be unreasonably withheld or
delayed.
 
2.5.          Branding.  The Products shall be branded as directed by
Zimmer.  Tutogen shall adapt packaging and labeling for the Products as
instructed by Zimmer to meet Zimmer's branding standards.  The costs for any
change in branding will be borne by Zimmer.
 
2.6.          Training Support.  Tutogen shall provide, at no charge to Zimmer,
a reasonable number of technical sales training sessions for sales personnel of
Zimmer and its Marketing Partners, at times and locations mutually agreed by the
Parties.  Zimmer shall be primarily responsible for training end users in the
field.
 
2.7.          Sample Products.  At Zimmer's request, Tutogen shall provide a
reasonable amount of sample Products for use with Zimmer's sales force, trade
shows, promotional activities, training classes and the like.  Transfer pricing
for the sample Products is set forth in Exhibit C.
 
2.8.          Acceptance of Products.  Zimmer, its Marketing Partners and/or the
end users of the Products shall have a reasonable right of inspection to verify
that the Products conform to the applicable firm order and the terms of this
Agreement.  Any non-conforming Product shall be returned to Tutogen.  Tutogen
shall bear all costs of return (including freight and insurance) and shall
either replace the defective or nonconforming Product without charge (including
payment of freight and insurance for delivery of the replacement product) or, at
Zimmer's request, refund to Zimmer the entire amount paid in connection with the
rejected Product.  Nothing in this Section, including the exercise of rights
hereunder, shall be construed as a waiver of Zimmer's indemnification rights,
its warranty rights or any other common law or statutory remedies.
 
- 6 -

--------------------------------------------------------------------------------


 
ARTICLE III
PURCHASING
 
3.1.          Forecasts and Firm Orders.  On a monthly basis Zimmer shall
provide to Tutogen a twelve (12) month rolling forecast of the anticipated
quantities of the Products that Zimmer expects to order on a country-by-country
basis (each, a "Forecast").  The first four (4) months of each Forecast shall be
binding (each, a "Binding Forecast") and Zimmer agrees to place firm orders for
at least that number Products set forth in each Binding Forecast (on an
aggregate basis and not on a country-by-country basis, unless there are special
packaging requirements for a particular country in which case Zimmer shall place
firm orders for at least that number of Products set forth in the Binding
Forecast for such country).  The remaining eight (8) months of each Forecast
shall be non-binding and for planning purposes only.  The first Forecast will be
delivered to Tutogen upon execution of this Agreement.
 
3.2.          Fulfillment of Firm Orders.  Tutogen shall use commercially
reasonable efforts to fulfill all firm orders for the Product submitted by
Zimmer pursuant to this Section 3.2 and to deliver Products by the delivery date
requested in the applicable purchase order.  Zimmer shall place firm orders for
the Product no less than one hundred and twenty (120) days prior to the
requested delivery date.  Firm orders shall be in Zimmer's standard form as
modified from time to time.  Firm orders may be submitted via e-mail.  Each firm
order shall be deemed accepted, once confirmed by Tutogen.  If any term in any
firm order or confirmation conflicts with any term in this Agreement, the term
in this Agreement shall govern and control.
 
3.3.          Transfer Pricing.
 
(a)           The processing fees (referred to herein as "transfer pricing") for
the Products purchased during the Initial Term is set forth in Exhibit B
attached hereto.  After the expiration of the Initial Term, Tutogen shall be
entitled to increase the transfer pricing for any Product [***] per Renewal
Term, provided that Tutogen notifies Zimmer in writing regarding the pricing
increase at least one hundred twenty-five (125) days prior to the commencement
of the applicable Renewal Term.
 
(b)           A surcharge shall be applied for any firm order with aggregate
transfer pricing less than €5,000 for purchases made in euros and $6,500 for
purchases made in U.S. dollars, which surcharge shall be the greater of 10% of
the transfer pricing in the firm order or €100 for purchases made in euros and
$100 for purchases made in U.S. dollars.
 
(c)           The transfer pricing is for processing finished Products (i.e.
packaged, labeled and sterilized).  Subject to Section 3.5(c) below, Zimmer
shall be responsible for all freight and delivery charges and any other costs
for shipment of the Products from Tutogen's facilities in Neunkirchen, Germany
or Alachua, Florida to the Point of Destination specified in the applicable firm
order.
 
- 7 -

--------------------------------------------------------------------------------


 
(d)           In the event of an unforeseen, extraordinary event that causes a
significant increase in Tutogen's costs to provide the Product to Zimmer (e.g.
adverse regulatory actions), appropriate representatives from Zimmer and Tutogen
will discuss potential adjustments to the pricing set forth in Exhibit B;
provided, however, that nothing in this Section 3.3 shall be construed to
require Zimmer to agree to any such adjustment or to relieve Tutogen of its
obligations to provide the Products to Zimmer at the transfer pricing provided
herein.
 
3.4.          Payment Terms.  Tutogen shall deliver to Zimmer an invoice for
each firm order, which invoice shall contain customary information, including
the quantity of Products delivered.  Payment terms for undisputed amounts due
shall be [***] from the date of shipment.  Payments hereunder will be made in
U.S. dollars or euros as indicated in Exhibit B hereto.  A discount of
one percent (1%) calculated on the invoice total shall be applied in the case of
payment within ten (10) days after Zimmer's receipt of the applicable invoice.
 
3.5.          Shipping.
 
(a)           All shipments shall be to the Point of Destination by a carrier
selected by Zimmer.  Tutogen shall use commercially reasonable efforts to
deliver the Products to the carrier designated by Zimmer no later than the
delivery date set forth in the applicable firm order.  In the event that Tutogen
is not able to timely deliver an entire firm order, Tutogen shall (i) deliver as
much of the firm order as possible, and (ii) provide immediate notice to Zimmer
of the anticipated shortfall, which notice shall specify the cause for the delay
and the estimated delivery date for the remaining Products.
 
(b)           Tutogen shall package, label, store and ship all Products in
compliance with Applicable Laws and in accordance with good commercial and
industry practice.  The Products shall be delivered to the Point of Destination
sterile and ready for resale.  Tutogen shall package the Products suitably for
export and appropriately to prevent damage during shipment.  The packing
slip/delivery note shall have the part number, purchase order number and
delivery quantity.
 
(c)           The Products shall be shipped F.O.B. Tutogen's facilities in
either Neunkirchen, Germany or Alachua, Florida.  At Zimmer's expense, Tutogen
shall ship the Products to the Point of Destination designated by Zimmer in the
applicable firm order.  Notwithstanding the foregoing, in the event that Tutogen
is unable to fulfill an entire firm order in one shipment or Tutogen makes
multiple shipments for a single firm order for any other reason (unless
requested by Zimmer), then Tutogen shall bear the shipping costs and expenses
for all such additional shipments.
 
(d)           With respect to Products to be distributed in Germany, Tutogen
shall deliver the Products directly to customers and end users as requested by
Zimmer, until such time that Zimmer obtains (i) ISO certification for the
Products and (ii) any wholesale license required by Regulatory Authorities in
Germany.
 
- 8 -

--------------------------------------------------------------------------------


 
3.6.          Tutogen Inventory.  Upon execution of this Agreement, Zimmer
agrees to purchase Tutogen's inventory of Products as specified in Exhibit D
hereto, in the quantities and at the transfer prices and other terms detailed in
such exhibit.  Title to such inventory shall transfer to Zimmer effective as of
the Effective Date.  Payment for such inventory shall be made to Tutogen within
15 Business Days of the Effective Date.  Products in such Inventory shall be
stored by Tutogen at its facilities at no additional charge to Zimmer until
Zimmer provides delivery instructions for such Products.  Tutogen shall store
the inventory in compliance with Applicable Laws and in accordance with good
commercial and industry practice.
 
3.7.          Local Tissue Banks.  For any countries that require distribution
of an allograft Product through a local tissue bank, both Zimmer and Tutogen
will negotiate in good faith a change in the process and costs for orders,
shipments and payments.
 
 
ARTICLE IV
MANUFACTURING
 
4.1.          Inventory.  Tutogen shall maintain sufficient manufacturing
capacity (including appropriate manufacturing, storage and distribution
facilities and qualified personnel) to meet Zimmer's forecasted demand for the
Products.
 
4.2.          Manufacturing.  The Products shall be manufactured and sterilized
in accordance with the Specifications and with all Applicable Laws.  Tutogen
shall maintain throughout the Term and for the specified shelf life of the
Product (or for such longer period as may be required by Applicable Laws)
accurate and complete records relating to its manufacture, sterilization and
testing of the Products, including all records required under Applicable Laws.
 
4.3.          Product Modifications.  Tutogen shall not alter or modify the
Products or their labeling without the prior written consent of Zimmer.
 
4.4.          Product Warranty.  Tutogen warrants to Zimmer, its Marketing
Partners and the end users of each Product, that the Product, when delivered in
accordance with the applicable firm order, will (i) conform to the
Specifications, (ii) have been manufactured, tested, stored, packaged, labeled,
sterilized and shipped in compliance with Applicable Laws and (iii) be free of
defects in design, material, engineering, fabrication and workmanship.  The
foregoing warranty shall be in effect with respect to each Product for the
labeled shelf life of the Product.  Tutogen further warrants to Zimmer that the
Product, when delivered, shall be free and clear of any liens, security
interests or encumbrances of any nature whatsoever.  TUTOGEN DISCLAIMS ALL
IMPLIED WARRANTIES, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.
 
4.5.          Subcontracting.  Tutogen shall comply with all Applicable Laws
related to suppliers, subcontractors and vendors and Tutogen shall require that
all of its suppliers, subcontractors and vendors providing services or products
in relation to the Products are in compliance with all Applicable Laws with
regard to such services and products.  Tutogen shall remain primarily
responsible for performance of its obligations hereunder, including obligations
relating to Product quality assurance, compliance with Applicable Laws and
confidential information, regardless of whether any of Tutogen's obligations are
undertaken by a subcontractor.
 
- 9 -

--------------------------------------------------------------------------------


 
ARTICLE V
REGULATORY MATTERS
 
5.1.          Compliance with Laws.  Each Party shall comply in all material
respects with all Applicable Laws that pertain to its activities under this
Agreement and, except as otherwise provided for herein, shall bear the entire
cost and expense of such compliance.
 
5.2.          Marketing Approvals.  Tutogen represents and warrants to Zimmer
that it has applied for and received Marketing Approval for the Products in the
countries specified in Exhibit E hereto, and that such approvals are in good
standing.  The Parties acknowledge that existing Marketing Approvals may need to
be modified or supplemented in certain countries in order to permit the
rebranding and Distribution of the Products by Zimmer.  At Zimmer's request, to
the extent that Marketing Approval has not been obtained for a Product in any
country or jurisdiction within the Territory, Tutogen shall use commercially
reasonable efforts to obtain Marketing Approval for such Product in such country
or jurisdiction.  Tutogen shall have primary responsibility for all
communications, submissions and interactions with the Regulatory Authorities for
the purpose of obtaining and maintaining Marketing Approvals. Tutogen shall be
responsible for the cost of original registrations and maintenance of the
product registration. Zimmer shall be responsible for all costs and expenses
incurred during the Term relating to modification of the original registration
in an effort to rebrand the products and registration of facilities.  To the
extent permitted under Applicable Laws, Tutogen hereby grants to Zimmer the
fully paid up right to use any and all regulatory approvals and clearances
related to the Products, for use in the Field of Use, owned by or licensed to
Tutogen and existing as of the Effective Date or obtained during the Term.
 
5.3.          Quality Assurance / Regulatory Affairs Document.  Concurrently
with the execution of this Agreement, the Parties shall enter into a QA/RA
agreement setting forth procedures and protocols for quality assurance and
regulatory affairs relating to the Product (the "QA/RA Agreement").  To the
extent that any term in the QA/RA Agreement conflicts with any term of this
Agreement, this Agreement shall govern and control.
 
5.4.          Actions by Regulatory Authorities.  Tutogen shall be responsible
to Regulatory Authorities throughout the Territory as the manufacturer of the
Products.  If either Party receives notice of an inspection, investigation,
inquiry, import or export ban, product seizure, enforcement proceeding or
similar action by a Regulatory Authority with respect to the Product or a
Party's activities in connection with the Product, it will notify the other
Party within forty-eight (48) hours after its receipt of notice of the action
and will promptly deliver to the other Party copies of all relevant documents
received from the Regulatory Authority.  The Parties shall cooperate in response
to the action, including providing information and documentation as requested by
the Regulatory Authority.  If the action primarily concerns Zimmer's activities,
then Zimmer shall have primary responsibility to respond to the Regulatory
Authority; otherwise, Tutogen shall have primary responsibility to respond.  In
either case, upon request of the responding Party, the other Party shall provide
consulting advice and assistance with the response.
 
- 10 -

--------------------------------------------------------------------------------


 
5.5.          Inspections.  Zimmer shall have the right, upon reasonable prior
notice to Tutogen and not more frequently than once a year and during regular
business hours, to inspect and audit Tutogen's facilities and operations for the
purpose of verifying Tutogen's compliance with its obligations under Regulatory
Laws and applicable quality system requirements, including the right to
(a) inspect and take samples of the Product, (b) observe manufacturing and
related operations, processes and methods, (c) review documentation and
(d) conduct quality assurance, quality system and regulatory compliance audits.
 
5.6.          Product Labels.  Tutogen shall have sole responsibility for
obtaining all necessary Product labels and for negotiating the language of the
Product labels with the applicable Regulatory Authorities in the Territory;
however, Tutogen shall not propose or agree to specific content without Zimmer's
prior approval.
 
5.7.          Product Complaints and Reports.  The Parties each shall collect
and record Product Complaints (and any other events required to be recorded
under Applicable Laws) in accordance with Applicable Laws and their standard
procedures and policies in effect from time to time.  Each Party shall provide
to the other Party reports of such complaints or events within seventy-two
(72) hours after receipt.  Tutogen shall be responsible for investigating all
Product Complaints.  Tutogen shall be responsible for submitting to the
Regulatory Authorities all required reports and other materials, including
annual reports, distribution reports and safety reports.  Each Party shall
immediately notify the other Party of any material information it learns
concerning the safety or efficacy of the Product, regardless of whether formal
reporting to any Regulatory Authority is required.
 
5.8.          Traceability.  Tutogen shall maintain manufacturing and
traceability records with respect to the Products, including TUR forms and
records by lot number.  Zimmer shall maintain records of distribution in the
Territory, on a lot number basis, and make this information available to Tutogen
as required for compliance with Applicable Laws.  Zimmer shall use reasonable
efforts to encourage its customers to return completed TUR forms to Tutogen.
 
5.9.          Field Actions.  If either Party in good faith determines that a
removal, correction, recall or other Field Action involving a Product or its
labeling is warranted (whether or not required by a Regulatory Authority), such
Party shall immediately notify the other Party in writing and shall advise such
other Party of the reasons underlying its determination that a removal,
correction, recall or other Field Action is warranted.  The Parties shall
consult with each other as to any action to be taken in regard to such removal,
correction, recall or other Field Action.  If, after consultations, either Party
in good faith believes that such a removal, correction, recall or Field Action
should be undertaken with respect the Product or its labeling, the Parties shall
cooperate in carrying out the same.  Tutogen shall be responsible for all of
Zimmer's reasonable out-of-pocket costs and expenses, including the replacement
cost of the Products, in the event of removals, corrections, recalls or other
Field Actions with respect to any Product unless such removal, correction,
recall or other Field Action was due to an act or omission of Zimmer, in which
case Zimmer shall be responsible for Tutogen's reasonable out-of-pocket costs
and expenses in connection therewith.   Tutogen shall be responsible for any
required reporting to Regulatory Authorities with respect to any removal,
correction, recall or other Field Action involving the Product or its labeling.
 
- 11 -

--------------------------------------------------------------------------------


 
ARTICLE VI
CONFIDENTIALITY
 
6.1.          Confidentiality.  In the course of their activities pursuant to
this Agreement, the Parties anticipate that they may disclose Confidential
Information to one another and that either Party may, from time to time, be
either the disclosing Party or the recipient of Confidential Information.  The
Parties wish to protect such Confidential Information in accordance with this
Section 6.1.  The provisions of this Section shall apply to disclosures
furnished to or received by a Party and its agents and representatives (which
may include agents and representatives of its Affiliates and Marketing
Partners).  Each Party shall advise its agents and representatives of the
requirements of this Section and shall be responsible to ensure their compliance
with such provisions.
 
(a)           For purposes hereof, "Confidential Information" with respect to a
disclosing Party means all information, in any form or media that the disclosing
Party furnishes to the recipient, whether furnished before or after the
Effective Date, and all notes, analyses, compilations, studies and other
materials, whether prepared by the recipient or others, that contain or reflect
such information; provided, however, that Confidential Information does not
include information that (i) is or hereafter becomes generally available to the
public other than as a result of a disclosure by the recipient, (ii) was already
known to the recipient prior to receipt from the disclosing Party as evidenced
by prior written documents in its possession not subject to an existing
confidentiality obligation to the disclosing Party, (iii) is disclosed to the
recipient on a non-confidential basis by a person who is not in default of any
confidentiality obligation to the disclosing Party or (iv) is developed by or on
behalf of the recipient without reliance on confidential information received
hereunder.  The contents of this Agreement shall be deemed to be Confidential
Information of each Party.
 
(b)           The recipient of Confidential Information shall (i) maintain its
confidentiality using efforts and precautions at least as great as those it uses
and takes to protect its own confidential information and trade secrets;
(ii) use such Confidential Information solely in connection with the discharge
of its obligations under this Agreement and (iii) not disclose such Confidential
Information to any person other than those of its agents and representatives who
need to know such Confidential Information in order to accomplish the objectives
for which it was disclosed.  Notwithstanding the foregoing, the recipient of
Confidential Information may disclose it to the extent necessary to comply with
applicable laws or regulations or with an order issued by a court or regulatory
body with competent jurisdiction; provided that, in connection with such
disclosure, the recipient uses commercially reasonable efforts to obtain
confidential treatment or an appropriate protective order, to the extent
available, with respect to such Confidential Information.
 
- 12 -

--------------------------------------------------------------------------------


 
(c)           Upon request of the disclosing Party, the recipient of
Confidential Information shall promptly redeliver to the disclosing Party all
Confidential Information provided to the recipient in tangible form, and the
recipient shall not retain any copies, extracts or other reproductions, in whole
or in part, of such Confidential Information.  All notes or other work product
prepared by the recipient based upon or incorporating Confidential Information
of the disclosing Party shall be destroyed, and such destruction shall be
certified in writing to the disclosing Party by an authorized representative of
the recipient who supervised such destruction.  Notwithstanding the foregoing,
in-house legal counsel to the recipient shall be permitted to retain in its
files one copy of all Confidential Information to evidence the scope of the
Party's obligation of confidentiality.
 
(d)           The obligations under this Section shall remain in effect from the
Effective Date through the third anniversary of the expiration or termination of
this Agreement.
 
(e)           In addition to any other remedies available in law or equity, the
disclosing Party shall be entitled to temporary and permanent injunctive relief
in the event of a breach (or threatened breach) under this Section.
 
(f)           The provisions of this Section shall supersede and replace any
prior agreements between the Parties relating to Confidential Information
covered hereby.
 
6.2.          Publicity.  Neither Tutogen nor Zimmer shall issue any press
release or otherwise publicize the subject matter of this Agreement without the
prior written approval of the other Party, except to the extent that such press
release or other public announcement is required by law in the opinion of legal
counsel to the releasing Party or that the substance thereof has been previously
reviewed and released by the other Party or is in the public domain through no
fault of the releasing Party.  In the event of a required press release or other
public announcement, the releasing Party shall provide the other Party with a
copy of the proposed text prior to such announcement.  The Parties agree that if
either Party is required to file this Agreement with any Governmental Authority,
the releasing Party shall redact the financial terms of this Agreement to the
extent possible in order to keep the financial terms of this Agreement
confidential.
 
 
ARTICLE VII
INTELLECTUAL PROPERTY RIGHTS
 
7.1.          IP Representations.  Tutogen hereby represents and warrants to,
and covenants with, Zimmer as follows:
 
(a)           Tutogen owns or holds valid and enforceable rights to use and
license (to the extent a license is required), without infringing,
misappropriating or violating the rights of any Person, any Intellectual
Property that is necessary for (i) Tutogen to manufacture and sell the Product,
(ii) Zimmer to Distribute the Product as contemplated by this Agreement and
(iii) Tutogen to grant to Zimmer and its Marketing Partners the Distribution
rights under this Agreement.
 
(b)           Tutogen has not previously granted any license, covenant not to
sue or other right that would be inconsistent with or conflict with the grant of
the Distribution rights under this Agreement.
 
- 13 -

--------------------------------------------------------------------------------


 
(c)           No Person has asserted a claim, suit, proceeding, action or demand
(a "Claim") with respect to any of the Tutogen IP, which Claim (i) challenges
the validity of Tutogen's interest in the Tutogen IP, (ii) alleges that
Tutogen's use or practice of the Tutogen IP infringes, misappropriates or
violates the rights of any Person or (iii) seeks to enjoin or restrain Tutogen's
use or practice of the Tutogen IP in any manner that would interfere with the
transactions contemplated by this Agreement.  Tutogen has no knowledge that any
Person intends to assert such a Claim.
 
7.2.          Trademarks.  Zimmer and its Marketing Partners shall have the
right to use Tutogen's Trademarks associated with the Product (including,
without limitation, Tutoplast® and Tutodent®)  for Product marketing purposes
and as may be necessary in order to comply with applicable Regulatory
Laws.  Zimmer and its Marketing Partners shall comply with the reasonable
quality control instructions of Tutogen as to the form and manner in which such
Trademarks shall be used.  Any Trademarks developed by Zimmer for the Product
shall be owned exclusively by Zimmer.  Other than as expressly provided herein,
no Party shall acquire or have any right to use the name or Trademarks of the
other Party without its prior written consent.
 
7.3.          Commercialization License.  Tutogen hereby grants to Zimmer a
royalty-free license and right, with the right to sublicense, under the Tutogen
IP and all improvements and future developments with respect thereto, to use,
sell, offer to sell, have sold, and import/export the Products in the Field
throughout the Territory (the "Commercialization License").  The
Commercialization License shall be exclusive for the Exclusive Territory and
non-exclusive for the Non-Exclusive Territory.  The Commercialization License
shall be deemed to be, for purposes of Section 365(n) of the United States
Bankruptcy Code, a license to rights to "intellectual property" as defined
therein.  Zimmer, as licensee of such rights, shall have the rights and
elections with respect thereto as specified in the United States Bankruptcy
Code.  This Agreement shall be deemed to be an "agreement supplemental to" the
Commercialization License for purposes of Section 365(n) of the United States
Bankruptcy Code.
 
 
ARTICLE VIII
REPRESENTATIONS AND WARRANTIES
 
Each Party hereby represents and warrants to, and covenants with, the other
Party that:
 
(a)           It is a corporation duly organized, validly existing and, if
relevant in its jurisdiction of organization, in good standing under the laws of
its jurisdiction of organization and has the power and authority to own, lease
and operate its assets and to conduct the business now being conducted by
it.  It has all requisite power and authority to enter into this Agreement and
to perform its obligations hereunder.
 
(b)           The execution, delivery and performance by it of this Agreement
and the consummation by it of the transactions contemplated hereby have been
duly authorized and approved by all necessary corporate or equivalent action on
its part.  This Agreement has been duly executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as the same may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting creditors' rights generally and by general equity principles.
 
- 14 -

--------------------------------------------------------------------------------


 
(c)           The execution, delivery and performance by it of this Agreement
and the consummation by it of the transactions contemplated hereby do not and
will not:  (i) violate any Applicable Laws; (ii) conflict with, or result in the
breach of any provision of, its certificate of incorporation, bylaws or
equivalent organizational documents; (iii) result in the creation of any lien or
encumbrance of any nature upon any property being transferred or licensed by it
pursuant to this Agreement or (iv) violate, conflict with, result in the breach
or termination of, or constitute a default under (or event which, with notice,
lapse of time or both, would constitute a default under), any permit, contract
or agreement to which it is a party or by which any of its properties or
businesses are bound.
 
(d)           No authorization, consent or approval of, or notice to or filing
with, any Governmental Authority is required for the execution, delivery and
performance by it of this Agreement, other than Marketing Approvals that have
not been obtained prior to the Effective Date.
 
 
ARTICLE IX
INDEMNIFICATION AND INSURANCE
 
9.1.          Indemnification by Tutogen.
 
(a)           Tutogen shall indemnify and hold harmless Zimmer and its
Affiliates and Marketing Partners and their respective shareholders, directors,
officers, employees and agents from and against any and all liabilities,
damages, losses, penalties, fines, costs and expenses, including reasonable
attorneys' fees, paid or incurred by them in connection with any Claim based
upon or arising from:  (i) any bodily injury, death or property damage resulting
from any defect in the design, engineering, fabrication, manufacture or label
(including the label warnings) of any Product or from the failure of any Product
to conform to the applicable Specifications therefor (a "Product Liability
Claim"); (ii) any infringement or violation of a Third-Party's Intellectual
Property as a result of the use, manufacture, sale or distribution of the
Product; (iii) any facts or circumstances that would constitute a breach by
Tutogen of any of its representations, warranties or obligations under this
Agreement; (iv) any violation by Tutogen of Applicable Laws or (v) any negligent
or more culpable act or omission of Tutogen or its Affiliates or subcontractors
or any of their respective employees or agents relating to the activities
subject to this Agreement.
 
(b)           Zimmer shall give Tutogen prompt written notice of any Claim with
respect to which Tutogen's indemnification obligations may apply, but any delay
or failure of such notice shall not excuse Tutogen's indemnification obligations
except to the extent that Tutogen's legal position is prejudiced
thereby.  Tutogen shall have the right to assume and control the defense and
settlement of any such Claim; except that Zimmer shall have the right to assume
and control, at Tutogen's expense, the defense and settlement of any such Claim
if:  (i) Zimmer reasonably determines that there is a conflict of interest
between Zimmer and Tutogen with respect to such Claim; (ii) Tutogen fails to
employ counsel reasonably satisfactory to Zimmer to represent Zimmer within a
reasonable time after Tutogen's receipt of notice of the Claim or (iii) in the
reasonable opinion of counsel to Zimmer, the Claim could result in Zimmer
becoming subject to injunctive or other non-monetary relief that could have a
material adverse effect on Zimmer's ongoing business.  The Party not controlling
the defense shall have the right to participate in the Claim at its own expense,
but in any event shall cooperate with the controlling Party in the investigation
and defense of the Claim.
 
- 15 -

--------------------------------------------------------------------------------


 
(c)           If Tutogen is entitled to, and does, assume and control the
defense and settlement of any Claim with respect to which its indemnification
obligations apply, then Tutogen shall not settle such Claim without Zimmer's
prior written consent (which consent shall not be unreasonably withheld or
delayed), unless (i) the sole relief provided in such settlement is monetary in
nature and shall be paid in full by Tutogen and (ii) such settlement does not
include any finding or admission of a violation by Zimmer of any Applicable Laws
or Third Party's rights.  Whenever Zimmer assumes and controls the defense and
settlement of a Claim with respect to which Tutogen's indemnification
obligations apply, Tutogen shall not be liable for any settlement thereof
effected by Zimmer unless Zimmer shall have obtained Tutogen's prior written
consent to the proposed settlement (which consent shall not be unreasonably
withheld or delayed).
 
(d)           Tutogen shall maintain, from the Effective Date through the first
anniversary of the expiration date of the Term, a policy of insurance for
Product Liability Claims.  Such policy shall (i) have a per occurrence limit of
at least $1,000,000 and an annual aggregate limit of at least $5,000,000,
(ii) name Zimmer as an additional insured and (iii) provide for at least
thirty (30) days' advance written notice to Zimmer of cancellation or material
change in coverage.  Tutogen shall provide evidence of such coverage to Zimmer
promptly following execution of this Agreement and annually thereafter.  If
Tutogen breaches its obligation to maintain insurance, (x) Zimmer shall have the
right to obtain coverage as required on Tutogen's behalf and at Tutogen's
expense, (y) Zimmer shall have the right to set-off the cost of such coverage
against any payment owed to Tutogen for Product purchases and (z) Tutogen shall
indemnify Zimmer from and against all costs and expenses associated with
obtaining such coverage.
 
9.2.          Indemnification by Zimmer.
 
(a)           Zimmer shall indemnify and hold harmless Tutogen and its
Affiliates and their respective shareholders, directors, officers, employees and
agents from and against any and all liabilities, damages, losses, penalties,
fines, costs and expenses, including reasonable attorneys' fees, paid or
incurred by them in connection with any Claim based upon or arising
from:  (i) any facts or circumstances that would constitute a breach by Zimmer
of any of its representations, warranties or obligations under this Agreement;
(ii) any violation by Zimmer of Applicable Laws or (iii) any negligent or more
culpable act or omission of Zimmer or its Affiliates or Marketing Partners or
any of their respective employees or agents relating to the activities subject
to this Agreement.
 
- 16 -

--------------------------------------------------------------------------------


 
(b)           Tutogen shall give Zimmer prompt written notice of any Claim with
respect to which Zimmer's indemnification obligations may apply, but any delay
or failure of such notice shall not excuse Zimmer's indemnification obligations
except to the extent that Zimmer's legal position is prejudiced thereby.  Zimmer
shall have the right to assume and control the defense and settlement of any
such Claim; except that Tutogen shall have the right to assume and control, at
Zimmer's expense, the defense and settlement of any such Claim if:  (i) Tutogen
reasonably determines that there is a conflict of interest between Zimmer and
Tutogen with respect to such Claim; (ii) Zimmer fails to employ counsel
reasonably satisfactory to Tutogen to represent Tutogen within a reasonable time
after Zimmer's receipt of notice of the Claim or (iii) in the reasonable opinion
of counsel to Tutogen, the Claim could result in Tutogen becoming subject to
injunctive or other non-monetary relief that could have a material adverse
effect on Tutogen's ongoing business.  The Party not controlling the defense
shall have the right to participate in the Claim at its own expense, but in any
event shall cooperate with the controlling Party in the investigation and
defense of the Claim.
 
(c)           If Zimmer is entitled to, and does, assume and control the defense
and settlement of any Claim with respect to which its indemnification
obligations apply, then Zimmer shall not settle such Claim without Tutogen's
prior written consent (which consent shall not be unreasonably withheld or
delayed), unless (i) the sole relief provided in such settlement is monetary in
nature and shall be paid in full by Zimmer and (ii) such settlement does not
include any finding or admission of a violation by Tutogen of any Applicable
Laws or Third Party's rights.  Whenever Tutogen assumes and controls the defense
and settlement of a Claim with respect to which Zimmer's indemnification
obligations apply, Zimmer shall not be liable for any settlement thereof
effected by Tutogen unless Tutogen shall have obtained Zimmer's prior written
consent to the proposed settlement (which consent shall not be unreasonably
withheld or delayed).
 
9.3.          Combined Obligations.  To the extent that Zimmer and Tutogen have
indemnification obligations to one another in connection with a single Claim,
Zimmer and Tutogen shall contribute to the aggregate damages arising from such
Claim in such proportion as is appropriate to reflect their relative
responsibilities for such damages, as well as any other relevant equitable
considerations.  The amount paid or payable by Zimmer or Tutogen for purposes of
apportioning the aggregate damages shall be deemed to include all reasonable
legal fees and expenses incurred by such Party in connection with investigating,
preparing for or defending against such Claim.
 
 
ARTICLE X
TERM AND TERMINATION
 
10.1.        Term.  Unless earlier terminated in accordance with Section 10.2,
the initial term of this Agreement (the "Initial Term") shall begin on the
Effective Date and shall continue in effect until September 29, 2010.  The
Initial Term shall be automatically extended for one year renewal terms (each, a
"Renewal Term"), unless at least one hundred twenty (120) days prior to the
expiration of the Initial Term or the applicable Renewal Term either Party
notifies the other Party in writing that it desires not to renew the Initial
Term or Renewal Term, as applicable.  The period from the Effective Date through
the date of expiration or termination of this Agreement shall be referred to as
the "Term."
 
- 17 -

--------------------------------------------------------------------------------


 
10.2.        Termination.  This Agreement may be terminated prior to the
expiration of the Initial Term or any Renewal Term as follows:
 
(a)           If a Party is dissolved under applicable corporate law or becomes
subject to an Insolvency Event, the other Party may terminate this Agreement by
delivering written notice of its decision to do so within sixty (60) days after
actual knowledge of the dissolution or the Insolvency Event.
 
(b)           If either Party believes the other is in material default of this
Agreement, it may give notice of such default to the other Party, and the
defaulting Party shall have thirty (30) days in which to remedy the default.  If
the default is not remedied within such thirty (30) day period, the
non-defaulting Party may terminate this Agreement immediately upon delivery to
the defaulting Party of a written notice of termination.  The non-defaulting
Party's right to terminate this Agreement shall not be construed as an exclusive
remedy.
 
(c)           If a Party is subject to a Change of Control and the acquiring
Person is, in the other Party's reasonable judgment, a direct competitor to the
other Party, then the Party that is not subject to the Change of Control may
terminate this Agreement effective immediately upon delivery of written notice
of termination, provided that such notice must be delivered within sixty (60)
days after consummation of the Change of Control.  For purposes hereof, a direct
competitor of Zimmer shall include any direct competitor of Zimmer, Inc., a
Delaware corporation, or any direct or indirect subsidiary of Zimmer, Inc.  For
purposes hereof, a direct competitor of Tutogen shall include any Person that
process or distributes allograft or xenograft products.
 
(d)           Either Party may terminate this Agreement in accordance with the
terms of Section 11.2.
 
10.3.        Order Fulfillment; Depletion of Inventory.  Upon the expiration or
termination of this Agreement, (a) at Zimmer's request, Tutogen shall continue
to manufacture and deliver all Products that are the subject of a firm order
from Zimmer as of the date of expiration or termination and (b) Zimmer shall be
permitted to sell to depletion any remaining inventory of the Products,
including any Products delivered pursuant to clause (a) above.  Zimmer shall use
commercially reasonable efforts to sell the remaining inventory of the Products
within six (6) months of the date of expiration or termination.  After the
expiration of such six-month period, Zimmer shall continue to have the right to
sell to depletion any remaining inventory of the Products, provided that Tutogen
shall have the option to repurchase any such remaining inventory at the transfer
price paid by Zimmer for such Products.
 
10.4.        Survival.  Termination or expiration of this Agreement for any
reason shall be without prejudice to any rights that shall have accrued to the
benefit of any Party prior to such termination or expiration.  The following
Articles and Sections shall survive the expiration or termination of this
Agreement:  Articles VI, IX and X and Sections 2.8, 4.2, 4.4, 5.4, 5.7, 5.8,
5.9, 11.4 and 11.9.
 
- 18 -

--------------------------------------------------------------------------------


 
ARTICLE XI
MISCELLANEOUS
 
11.1.        Agency.  Neither Party is, nor shall be deemed to be, an employee,
agent, partner or legal representative of the other Party for any
purpose.  Neither Party shall have the right, power or authority to enter into
any contracts in the name of, or on behalf of, the other Party, nor shall either
Party have the right, power or authority to pledge the credit of the other Party
in any way or hold itself out as having the authority to do so.
 
11.2.        Force Majeure.  If the performance of any obligation under this
Agreement is prevented, restricted or interfered with by reason of war,
revolution, civil commotion, acts of terrorism, blockade, embargo, strikes,
government acts or similar event which is beyond the reasonable control of the
Party affected, then the Party so affected shall, upon giving prior written
notice to the other Party, be excused from such performance to the extent of
such prevention, restriction, or interference, provided that the Party so
affected shall use commercially reasonable efforts to avoid or remove such
causes of nonperformance, and shall continue performance hereunder with
reasonable dispatch whenever such causes are removed.  If such conditions
inhibiting complete performance shall continue in excess of ninety (90) days,
then the Party that is not affected by the force majeure event shall have the
option, by delivery of written notice of termination to the affected Party, to
terminate this Agreement.  The Parties agree that issues or problems with tissue
supply (except as a result of changes in applicable Regulatory Laws) will not
constitute a force majeure event.
 
11.3.        Entire Agreement; Amendments.  This Agreement, together with the
QA/RA Agreement, constitutes the entire agreement between the Parties hereto
concerning its subject matter and supersedes all previous negotiations,
agreements and commitments with respect thereto.  This Agreement specifically
supersedes the Latin America Agreement, and the Latin America Agreement is
hereby terminated.  This Agreement specifically supersedes the Xenograft
Agreement with respect to all countries covered under such agreement except the
United States, and the Xenograft Agreement shall remain in effect solely with
respect to the United States.  This Agreement does not supersede the U.S.
Agreement or the Canada Agreement, and such agreements shall remain in effect in
accordance with their respective terms.  This Agreement shall not be released,
discharged, amended or modified in any manner except by a written instrument
signed by duly authorized officers or representatives of each of the Parties
hereto.
 
11.4.        Governing Law.  This Agreement shall be governed by and interpreted
in accordance with the substantive laws of the State of Indiana, without regard
to its choice of law rules.
 
11.5.        Partial Illegality.  If any provision of this Agreement, or the
application thereof to any Party or circumstances, shall be declared void,
illegal or unenforceable, the remainder of this Agreement shall be valid and
enforceable to the extent permitted by Applicable Laws.  In such event, the
Parties shall use their best efforts to replace the invalid or unenforceable
provision by a provision that, to the extent permitted by Applicable Laws,
achieves the purposes intended under the invalid or unenforceable
provision.  Any deviation by either Party from the terms and provisions of this
Agreement in order to comply with Applicable Laws shall not be considered a
breach of this Agreement.
 
- 19 -

--------------------------------------------------------------------------------


 
11.6.        Waiver of Compliance.  No provision of this Agreement shall be
waived by any act, omission or knowledge of a Party or its agents or employees,
except by an instrument in writing expressly waiving such provision and signed
by a duly authorized officer of the waiving Party, which waiver shall be
effective only with respect to the specific obligation and instance described
therein.
 
11.7.        Notices.  All notices and other communications in connection with
this Agreement, other than firm orders which are governed by Section 3.2, shall
be in writing and shall be sent to the respective Parties at the following
addresses, or to such other addresses as may be designated by the Parties in
writing from time to time in accordance with this Section, by registered or
certified mail, postage prepaid, or by express courier service, service fee
prepaid, or by facsimile in accordance with this Section.
 
To Tutogen:                          Tutogen Medical, Inc.
13709 Progress Blvd, Box 19
Alachua, FL 32615
Attn:  President
Fax No. (386) 462-1421


To Zimmer:                            Zimmer Dental, Inc.
1900 Aston Avenue
Carlsbad, California  92008
Attn:  President
Fax No.  (760) 431-9753


With a copy to:                    Zimmer Legal Department
345 East Main Street
Warsaw, IN  46580
Attn:  Assistant General Counsel
Fax No. (574) 371-8591


All notices shall be deemed given and received (i) if delivered by hand,
immediately, (ii) if sent by mail, three (3) Business Days after posting,
(iii) if delivered by express courier service, the next Business Day in the
jurisdiction of the recipient or (iv) if sent by fax, at the time shown in the
confirmed electronic receipt, or on the first Business day thereafter if the
notice is not sent on a Business Day.
 
11.8.        Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument.
 
11.9.        Limitation on Liability.  Except with respect to the Parties'
indemnification obligations, neither Party shall be liable to the other for
indirect, incidental, consequential, punitive or special damages, including but
not limited to lost profits, arising from or relating to any breach of this
Agreement, regardless of any notice of the possibility of such damages.
 
- 20 -

--------------------------------------------------------------------------------


 
11.10.      Further Actions.  Each Party agrees, subsequent to the execution and
delivery of this Agreement and without any additional consideration, to execute,
acknowledge and deliver such further documents and instruments, and to do all
such other acts, as may be necessary or appropriate in order to carry out the
purposes and intent of this Agreement.
 
11.11.      Assignment.  Except as otherwise provided herein, neither Party
shall have the right to assign any of its rights or obligations under this
Agreement without the prior written consent of the other Party.  Without
limiting the termination rights set forth in Section 10.2(C), either Party,
without any need for consent from the other Party, may assign this Agreement or
any of its rights and/or obligations hereunder to an Affiliate or in connection
with a merger or other business combination or the sale of substantially all of
the assets of such assigning Party; provided, however, that no such assignment
shall relieve the assigning Party of its obligations hereunder.  If and to the
extent that a Party assigns any of its rights and/or obligations hereunder in
accordance with this Section 11.11, then this Agreement shall be binding upon
the assignee to the same extent as if it were a Party hereto, and each reference
herein to the name of the assigning Party shall be deemed to include the
assignee.  Any assignment not in accordance with this Section 11.11 shall be
void.
 
11.12.      Jointly Prepared.  This Agreement has been prepared jointly and
shall not be strictly construed against either Party.
 
11.13.      Third Party Rights.  Except as otherwise expressly provided herein,
this Agreement is not intended to confer any benefits upon, or create any rights
in favor of any Person other than the Parties.
 
11.14.      Expenses.  Except as otherwise expressly provided in this Agreement,
each Party shall be responsible for its own expenses incurred in connection with
this Agreement and the transactions contemplated hereby.
 
- 21 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Party has caused this Agreement to be executed by its
respective duly authorized representative as of the Effective Date.
 




TUTOGEN MEDICAL, INC.




By:                                    
                                           


Name:                                                                           


Title:                                                                        
    






ZIMMER DENTAL, INC.




By:                                                                    
           


Name:                                                                           


Title:                                                               
             






Solely for the purpose of Section 11.3,
acknowledged and agreed by:


TUTOGEN MEDICAL GMBH




By:                                                                     


Name:                                                                


Title:                                                                  
 
 
- 22 -

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Exclusive Territory
 
[***]


 

--------------------------------------------------------------------------------


 
EXHIBIT B
 
Products and Transfer Pricing
 
[***]
 
EXHIBIT C
 
Price for Sample Products
 
[***]
 


- 2 -

--------------------------------------------------------------------------------


 
Exhibit D
 
German Dental Inventory
 
[***]
 


- 3 -

--------------------------------------------------------------------------------


 
EXHIBIT E
 
Territory
 
Distribution Approval Status
[***]
 
 
- 4 -